                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA


 UNITED STATES OF AMERICA                        )
                                                 )
 v.                                              )   CRIM. ACT. NO. 1:19-cr-15-TFM-B
                                                 )
 LINDA LANCON                                    )
                                                 )

                                            ORDER

       Pending before the Court is the Government’s Notice of Intent to Offer Rule 404(b)

Evidence (Doc. 64, filed 3/19/19) and the Defendant’s Motion to Determine the Admissibility of

the States’s 404(b) Evidence, or in the Alternative, Motion in Limine (Doc. 65, filed 3/20/19). On

May 30, 2019, the Court heard arguments and received evidence as to whether certain alleged

uncharged acts might be admissible at trial. For the reasons discussed below, the and the

Defendant’s motion is GRANTED to the extent the Court finds that the evidence is admissible

under Fed. R. Evid. 404(b) and DENIED to the extent it requests a motion in limine.

                                         I. BACKGROUND

       The facts leading to the arrest of defendant Lancon were recorded. In sum, defendant

Lancon was a passenger in a truck driven by the codefendant Estrada. On January 15, 2019,

Saraland, Alabama Police Officer Austin Sullivan, “Sullivan” stopped the truck because the truck

on Interstate 65 in Saraland because the truck did not have a license plate as required by Alabama

law. While Office Sullivan was investigating the ownership and registration of the truck, a

narcotics canine alerted on the truck. After the dog alert, the officers found a large quantity of

illegal narcotics in the truck cab. Lancon gave the officers an innocent explanation for her

presence. Specifically, Lancon said she was riding with Estrada to Evergreen, Alabama to pick up

a truck. Absent the discovery of the narcotics in the cab where Lancon sat, the independent

                                           Page 1 of 5
evidence against Lancon is scant.      Lancon pled not guilty thus the burden rests upon the

government to prove beyond a reasonable doubt the elements of each charge. Conspiracy to

possess narcotics as alleged in Count 1 and Possession with intent to distribute narcotics as alleged

in Count 2 requires the Government to prove Lancon was a knowing participant in the crimes.

                                      II. LAW AND DISCUSSION

        The Federal Rules of Evidence provide that “[e]vidence of a crime, wrong, or other act is

not admissible to prove a person’s character in order to show that on a particular occasion the

person acted in accordance with the character.” FED. R. EVID. 404(b)(1). However, they further

provide that there are permitted uses in a criminal case. Specifically such “evidence may be

admissible for another purpose, such as proving motive, opportunity, intent, preparation, plan,

knowledge, identity, absence of mistake, or lack of accident.” FED. R. EVID. 404(b)(2). Further,

“Rule 404(b) is a rule of inclusion, and that … [it]…should not lightly be excluded when it is

central to the prosecution’s case.” United States v. Jernigan, 341 F.3d 1273, 1280 (11th Cir. 2003).

        To be admissible under Rule 404(b), extrinsic evidence must be (1) relevant to an issue

other than the defendant’s character, (2) the act must be established by sufficient proof to permit a

jury finding that the defendant committed the extrinsic act and (3) the probative value of the

evidence must not be substantially outweighed by its undue prejudice, as required by Rule 403.

Jernigan, 341 F. 3d at 1280; see also United States v. St-Turbain, 762 F. App’x 933, 935 (11th

Cir. 2019) (citing Jernigan and repeating the three elements). Moreover, “[a] similarity between

the other act and a charged offense will make the other offense highly probative with regard to a

defendant’s intent in the charged offense.” United States v. Ramirez, 426 F.3d 1344, 1354 (11th

Cir. 2005). Finally, the Court should also consider temporal remoteness. Jernigan, 341 F.3d at

1282.



                                            Page 2 of 5
       The Government seeks to introduce evidence regarding drug transactions involving

Defendant Lancon from October 21, 2016 and January 6, 2017. Specifically, an undercover agent

arranged with another person (H.V.) to purchase two ounces of heroin on October 21, 2016. The

undercover agent and a confidential informant met with H.V. who arrived in a gold Tahoe

registered to Defendant Lancon. The drug transaction occurred and H.V. left the scene in the gold

Tahoe. Then on January 6, 2017, the undercover agent and an informant again met with H.V. to

purchase four ounces of methamphetamine. H.V. again arrived at the meeting spot in the gold

Tahoe registered to Lancon. This time Lancon was present in the vehicle with him. H.V. informed

the undercover agent that he would have to go to another location to pick up the drugs. H.V. then

returned to the gold Tahoe and he and Lancon left. Surveillance agents followed them to a parking

lot. H.V. entered a blue pick-up while Lancon remained in the Tahoe. H.V. then returned to the

Tahoe with Lancon and they travelled to a different store parking lot. H.V. called the undercover

agent and told him to come to that parking lot. Upon their arrival, H.V. got out of the Tahoe,

exchanged the drugs for cash with the undercover agent, and then departed with Lancon in the

gold Tahoe. H.V. also told the undercover agent that he used tractor trailers for transportation of

drugs from the Rio Grande Valley to Dallas, Texas. After H.V. was arrested, he did not want to

give information on Lancon at the time, but had introduced him to her cousin who was involved

in the drug business he had previously referenced about using tractor trailers.

       The Court finds the proferred extrinsic act evidence is probative of knowledge or intent.

Further, the Court finds the jury will have sufficient proof regarding the extrinsic evidence to find

defendant Lancon was a knowing participant in the January 15, 2019 criminal activity. Next, the

extrinsic act evidence is not unduly prejudicial under Rule 403, Federal Rules of Evidence. Finally,

the Court will provide a limiting instruction regarding the matters.



                                            Page 3 of 5
                                Overt acts in furtherance of the conspiracy

       Count One of the Indictment alleges a conspiracy to possess with intent to distribute more

than 5 kilograms of cocain in violation of 21 U.S.C. § 841(a)(1). The indictment specifically states

Lancon, Estrada, and others known and unknown to the Grand Jury (emphasis supplied).

…The Court finds that a rational trier of facts could conclude the extrinsic acts and the January

15, 2019 traffic stop were part of an overarching narcotics conspiracy whose common hub was

Lancon and Estrada was a spoke. Thus, the Court finds the extrinsic acts evidence is admissible

as overt acts in furtherance of the conspiracy in Count 1.

                                    Aiding and abetting, 18 U.S.C. § 2

        Count 2 does not specifically add aiding and abetting as a designated charge but such

language is not a necessary prerequisite for the jury to find a defendant guilty under an aiding and

abetting theory. “Aiding and abetting need not be specifically alleged in the indictment; assuming

the evidence supports it, the accused can be convicted of aiding and abetting so long as the jury is

instructed on it.” United States v. Martin, 747 F.2d 1404, 1407 (11th Cir. 1984) (citing United

States v. Griffin, 705 F.2d 434, 436 (11th Cir. 1983)); see also United States v. Steele, 733 F. App’x

472, 475 (11th Cir. 2018) (quoting Martin and stating same).

       The Court finds the extrinsic act evidence proferred by the Government is admissible to

show the presence of Defendant Lancon on January 15, 2019 was not a mere fortuity, but evidence

that she was present to aid, abet, counsel, and encourage Estrada as he possessed with intent to

distribute the narcotics found in the truck.

                                           III. CONCLUSION

       The Court ADMITS the evidence contained in the Government’s Notice of Intent to Offer

Rule 404(b) Evidence (Doc. 64) subject to any other objection defense may raise at trial.



                                               Page 4 of 5
Defendant’s Motion to Determine the Admissibility of the States’s 404(b) Evidence, or in the

Alternative, Motion in Limine (Doc. 65) is GRANTED in part and DENIED in part. The motion

is granted to the extent it sought a determination on the admissibility of the evidence. It is denied

to the extent it sought to preclude the evidence through a motion in limine.

       DONE and ORDERED this 20th day of June, 2019.

                                                  /s/ Terry F. Moorer
                                                  TERRY F. MOORER
                                                  UNITED STATES DISTRICT JUDGE




                                            Page 5 of 5
